DETAILED ACTION
This is a first action on the merits addressing the disclosure provided 06 August 2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and examined.

Drawings
Applicant’s replacement drawings dated 18 October 2019, are entered.

Claim Rejections - 35 USC § 112
35 USC 112(a):
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3: “various cholesterol esters” and “compounds effective…” includes esters and compounds that are both known and unknown to applicant at the time of filing.  Upon search through the specification, the written description does not provide additional language to determine what constitutes “various” and “compounds” in general.  As a result, the examiner takes the position that the applicant did not have possession of these esters or compounds at the time of filing. 

35 USC 112(b):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	
Claim 8: the claim is indefinite as it is a dependent claim, but has no dependency.  To expedite prosecution based on the claim language, the examiner presumes the claim depends from claim 1.
Claim 13: “impregnating…that is located on the second surface” (emphasis added) is indefinite as it is unclear how something can be impregnated on a surface.  Impregnation implies that the attractant is dispersed throughout the material, which would not be “on” a surface.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 2, 7-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young (U.S. Publication 2016/0602404).

Claim 1: Young discloses an adhesive tape to prevent insect bites on a user's skin (Figs. 3-5), the tape comprising: 
a flexible planar substrate having: 
a first surface (proximate 225) that is at least partially coated with a skin adhesive (225) configured to reversibly adhere the adhesive tape to a user's skin (see paragraph [0051] which notes layer 220 may directly contact the user’s skin); and 
a second surface (side of 220 opposite 225) opposite the first surface, the second surface having: 
an attractant site (paragraph [0047]) having an attractant composition that includes at least one 
a trap site configured to trap the target pest (230; paragraph [0051] notes 230 is an adhesive layer).  

Claim 2: Young discloses the adhesive tape as recited in claim 1, wherein the target insect comprises one or more species of ticks (paragraph [0051]), and the at least one chemoattractant is configured to attract said one or more species of ticks (as would be the result).  

Claim 7: Young discloses the adhesive tape as recited in claim 1, wherein the attractant composition includes a carrier component (as would be necessary to function) in which the chemoattractant is dissolved, suspended, emulsified, or otherwise dispersed (it is dispersed which meets the limitation as claimed).  

Claim 8: Young discloses the adhesive tape as recited in claim 1 (see rejection above), wherein the trap site further comprises one or more physical barriers configured to slow ambulatory progress of a tick migrating across the trap site (the examiner takes the position that the thickness of the tape 

Claim 9: Young discloses the adhesive tape as recited in claim 8, wherein the one or more physical barriers comprise one or more ridges (the examiner takes the position that the transition portion from the thickness of the tape to the main surface of the tape functions as a ridge using the broadest reasonable interpretation in light of applicant’s specification).  

Claim 11: Young discloses the adhesive tape as recited in claim 1, wherein the flexible planar substrate comprises a paper or paper-like product formed substantially of cellulose (paragraph [0043] notes layer 230 may be made from paper and paragraph [0044] notes layers 220 and 230 may be made from the same materials; paper by definition is made from cellulose).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Duff (U.S. Publication 2014/0290123).

Claims 3, 4 and 18: Young discloses the adhesive tape as recited in claim 1, wherein the at least one chemoattractant is selected from the group consisting of: squalene; 2,6-dichlorophenol; various cholesterol esters, and compounds effective to release carbon dioxide or ammonia (claim 3), or wherein the at least one chemoattractant comprises squalene (claims 4 and 18).  Duff teaches that it is known in the art to use squalene in conjunction with attracting ticks (paragraphs [0007] and [0008]).  It would have been obvious at the time of filing to a person having ordinary skill in the art to use squalene as an art recognized chemical for functioning in the intended manner.  The examiner takes the position that this chemical would operate in the intended manner as the attractant in Young. 

Claims 5, 6, 10, 12-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young.

Claim 5: Young discloses the adhesive tape as recited in claim 1, except wherein the attractant composition is soaked or impregnated directly into the flexible planar substrate.  The examiner take Official notice that soaking or impregnating such agents are well known in the art for application of such 
Claim 6: Young discloses the adhesive tape as recited in claim 1, except wherein the attractant site comprises an additional fabric or other porous material that is soaked or impregnated with the attractant composition.  As shown, it does disclose layers 220 and 230 can be made of the same material (paragraph [0044]).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art as a matter of duplication of parts to have this limitation because duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669 (CCPA 1960).  See MPEP §2144.04.  One having ordinary skill in the art would have as many layers as necessary based on the overall desired dimensions, such as width and thickness, of the apparatus.   

Claims 10 and 12: Young discloses the adhesive tape as recited in claim 1, except wherein the flexible planar substrate comprises a plastic (claim 10), or wherein the flexible planar substrate comprises a natural or synthetic fabric.  The language of Young does note that materials involved include “elastomeric material, a flexible material…or any material that can be 

 Claim 13: Young discloses a method for manufacturing a tick bite prevention tape, the method comprising:  
providing a flexible planar substrate (220) having a first surface and a second surface opposite the first surface (as shown); 
coating, at least partially, the first surface with a skin adhesive (225) configured to stably adhere the tape to a user's skin (see paragraph [0051] which notes layer 220 may directly contact the user’s skin); 
including an attractant site (paragraph [0043]), with an attractant composition having at least one chemoattractant effective to attract ticks (paragraph [0065] notes it may be chemical); 
positioning a tick adhesive (230; see paragraph [0051] which notes it is an adhesive layer), configured to adhesively capture a tick, at a trap site positioned on the second surface at or near the attractant site (as would be the result).  

Young further does not disclose that the attractant is specifically on the second surface.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to arrange the parts as necessary because rearrangement of parts is considered an obvious matter of design choice.  (See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)(the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice.)  One having ordinary skill in the art would locate the attractant as desired based to obtain maximum benefit for use. 

Claims 14, 15, 19 and 20: the obvious modification of the prior art provides the method as recited, except wherein the trap site substantially overlaps the attractant site (claims 14 and 19) or wherein the trap site substantially surrounds the attractant site (claims 15 and 20).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to arrange the parts as necessary because In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)(the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice.)  One having ordinary skill in the art would locate the sites as desired based to obtain maximum benefit for use.   

Claim 16: the obvious modification of the prior art provides the method as recited in claim 13, further comprising: 
placing one or more physical barriers at the trap site (the examiner takes the position that the transition portion from the thickness of the tape to the main surface of the tape functions as a ridge using the broadest reasonable interpretation in light of applicant’s specification, and this would naturally be placed during the manufacturing process), the one or more physical barriers configured to impede a trick from exiting the trap site (as would be the result). 

Claim 17: Young discloses a wearable article to prevent tick bites on a user's skin, the wearable article comprising: 
a flexible planar substrate (Figs. 3-6: 200) having: 
a first surface (proximate 225) that is at least partially coated with a skin adhesive (225) configured to reversibly 
a second surface (side opposite 225) opposite the first surface, 
an attractant site (paragraph [0047]) having an attractant composition that includes at least one chemoattractant configured to attract ticks (paragraph [0047] notes it may be a chemical agent to draw ticks); and  
a trap site (230) having a tick adhesive that coats at least a portion of the trap site (230; paragraph [0051] notes 230 is an adhesive layer), and that is configured to adhesively capture a tick at the trap site (as would be the result).  
Young does not specifically disclose the attractant site and trap site on the second surface.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to arrange the parts as necessary because rearrangement of parts is considered an obvious matter of design choice.  (See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)(the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice.)  One having ordinary skill in the art would locate the 

Miscellaneous
Applicant should respectfully note that any response should comply with MPEP §714 and 37 CFR §1.121.  The below hyperlink provides an example of making a proper response, and the examiner strongly suggests referencing it when preparing a response.  Should applicant desire a paper copy, please contact the examiner at the below telephone number and one will be provided.

http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

The examiner may be contacted at any time during prosecution at the below provided number to schedule an interview.  Please see MPEP 713 for information regarding this practice.  Applicant is invited, and encouraged, to contact the examiner at the earliest convenience to expedite prosecution and avoid potential issues, including fees, associated with late responses and/or potential abandonment of the application due to a late response.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For similar systems, see Haire (U.S. Publication 2016/0088827), Quinn (U.S. Publication 2013/0095162), Frisch (U.S. Publication 2010/0011655), Robinson (U.S. Patent 6,936,269), Horton (U.S. Patent 4,881,671), O’Hara (U.S. Publication 2012/0315317) and White (U.S. Publication 2014/0137808).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055.  The examiner can normally be reached on M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649